                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     VICTOR HALFON, ET AL.,                               CASE NO. 19-cv-00500-YGR
                                   7                   Plaintiffs,                            ORDER STRIKING STIPULATION
                                   8             vs.                                          Re: Dkt. No. 22

                                   9     PARKER-HANNIFIN CORPORATION, ET AL.,
                                  10                   Defendants.

                                  11           The stipulation for dismissal of defendant Parker-Hannifin Corporation (Dkt. No. 22), filed
                                  12   on April 16, 2019, is ORDERED STRICKEN. This action was remanded to the Superior Court of the
Northern District of California
 United States District Court




                                  13   State of California, County of San Francisco, by order entered March 18, 2019. The Court is
                                  14   without jurisdiction and the file in this action is closed.
                                  15           IT IS SO ORDERED.
                                  16   Dated: April 18, 2019
                                                                                                  YVONNE GONZALEZ ROGERS
                                  17
                                                                                             UNITED STATES DISTRICT COURT JUDGE
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
